DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 16-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 6, 2022.  

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More particularly, the written description requirement extends beyond a priority context, such as in questions of whether claims are supported by a parent application, and is a requirement that even originally-filed claims must satisfy. In the instant application, the claims cover multiple embodiments or species ("genus" claims) and lack written description because the specification does not disclose representative species or structural features common to the genus.  For example, the genus first feature value associate with cardiac output, second feature value associated with total peripheral resistance are genus limitations without disclosure of representative species such that the claims lack written description support. Moreover, the additional limitation "associated with" further support the rejection because the genus is enlarged when considering associated with encompasses an unlimited number of permutations since the term "associated with" is indefinite (see 35 USC 112 rejection below).  For clarification, the Examiner has not rejected the claims under 35 USC 112 (a) enablement, but rather 35 USC 112 (b) indefiniteness because the metes and bounds of the claim limitation are uncertain. In the event the indefiniteness rejection is overcome, the claims will be examined for compliance with the enablement requirement, for example, how does one of ordinary skill in the art acquire a first feature value and second feature value by using one or a combination of two or more of a heart rate, a shape of a waveform of the bio-signal, time and amplitude at a maximum point, time and amplitude at a minimum point, time and amplitude at a position of a pulse waveform component constituting the bio-signal, and an area under the waveform of the bio-signal (emphasis added) and whether it is possible to determine post exercise hypotension mechanism solely based on the feature values associated with CO and TPR (see EPO examination of claims).  

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. More particularly, the limitations "associated with" makes the claims indefinite because the metes and bounds of what constitutes "associated with" is uncertain. For example, a feature associated with cardiac output could include determination of a pulse transit time for measurement of blood pressure, thoracic impedance during respiration, or perspiration associated with an increase of cardiac output during exercise, but these are not described in the specification. In addition, the Specification does not lend any particular support for being "associated with" because is each instance, the Specification merely states the feature "may" include which is indefinite because "may" merely expresses a possibility such that other features not listed could also be included. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  Claims 1-15 are directed to an apparatus for estimating blood pressure which is considered a product.  
	However, the limitations of acquiring feature values and determining the mechanism of blood pressure change and estimating blood pressure (Claims 1-15), under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting  “sensor" and "processor", nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “acquire" feature, in the context of this claim, encompasses the user manually calculating an estimated blood pressure. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because while acquiring a feature value from a sensor requires  non-abstract elements, such as computer processors and sensor, such operations are routinely performed in the art and can be viewed as an insignificant extra-solution data gathering step.  
	Moreover, data manipulation itself is not a practical application, and the practical application itself needs to be explicitly recited in the claim (not just capable of being used as part of one). Still further, this judicial exception is not integrated into a practical application because the claims merely determine an estimated blood pressure.  
	The claims are drafted at such a level of abstraction, in such vague terms that they appear to be no more than an abstract idea. For example, first feature value and second feature value are neither adequately defined nor differentiated from each other, i.e. for example see Claim 7.  
	Further, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of grouping and arranging appears to be no more than mere instructions to apply the exception using a generic circuitry. Mere instructions to apply an exception using a generic circuitry cannot provide an inventive concept. Moreover, the estimated blood pressure is not incorporated into a practical application. Consequently, the claims are not patent eligible. 
	Still further, the Examiner has reviewed the Specification which touts "accurately estimate blood pressure" (para. 0062) which is a contradiction to estimating. Moreover, the Specification does not present any comparative data or examples, such that the statement is unsubstantiated and further supports the finding the claims are an abstract idea. 
	Viewed separately and in combination as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea.  Accordingly, the non-abstract elements are not sufficient to ensure that the claims amount to significantly more than the abstract idea.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US20160081563 to Wiard et al. (Wiard) in view of de Brito LC, Rezende RA, da Silva Junior ND, Tinucci T, Casarini DE, Cipolla-Neto J, Forjaz CL. Post-Exercise Hypotension and Its Mechanisms Differ after Morning and Evening Exercise: A Randomized Crossover Study. PLoS One. 2015 Jul 17;10 (de Brito) (cited in Applicant's IDS).  
In regards to Claims 1 and 8, Wiard  teaches an apparatus for estimating blood pressure (see entire document, for example para. 0010), the apparatus comprising: a sensor configured to measure a bio-signal from a subject (see entire document, for example para. 0039 and Fig. 1); and a processor configured to acquire, from the bio-signal (see entire document, for example para. 0039 and Fig. 1), a first feature value associated with cardiac output (CO) and a second feature value associated with total peripheral resistance (TPR) (see entire document, for example para. 0013, 0050 and 0063), using one or a combination of two or more of a heart rate, a shape of a waveform of the bio-signal, time and amplitude at a maximum point, time and amplitude at a minimum point, time and amplitude at a position of a pulse waveform component constituting the bio-signal, and an area under the waveform of the bio-signal (see entire document, for example para. 0043, 0044 and waveform extraction from PPG data), but does not explicitly teach to determine whether a current mechanism of blood pressure change of the subject is a post-exercise hypotension mechanism based on the first feature value and the second feature value, and estimate blood pressure according to determination of whether the current mechanism of blood pressure change is the post-exercise hypotension mechanism.  

de Brito teaches to determine whether a current mechanism of blood pressure change of the subject is a post-exercise hypotension mechanism based on the first feature value and the second feature value, and estimate blood pressure according to determination of whether the current mechanism of blood pressure change is the post-exercise hypotension mechanism for the purpose of determining post-exercise hypotension (PEH), calculated by the difference between post and pre-exercise values (see entire document, for example Fig. 3, Abstract "Exercise hypotensive net effects (e.g., decreasing systolic, diastolic and mean blood pressure) occurred at both times of day, but systolic blood pressure reductions were greater after morning exercise (-7±3 vs. -3±4 mmHg, P<0.05). Exercise decreased cardiac output only in the morning (-460±771 ml/min, P<0.05), while it decreased stroke volume similarly at both times of day and increased heart rate less in the morning than in the evening (+7±5 vs. +10±5 bpm, P<0.05)."), and page 2, 3rd para "The BP decrease after exercise has been attributed to either a reduction in cardiac output (CO) or a reduction in systemic vascular resistance (SVR). These responses are influenced by changes in cardiac autonomic modulation  and vasomotor sympathetic activity promoted by previous exercise. Cardiac and vasomotor sympathetic activities increase in the morning, while vasodilatory capacity decreases.").  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for estimating blood pressure taught by Wiard with determining whether a current mechanism of blood pressure change of the subject is a post-exercise hypotension mechanism based on the first feature value and the second feature value, and estimate blood pressure according to determination of whether the current mechanism of blood pressure change is the post-exercise hypotension mechanism taught by de Brito for the purpose of determining post-exercise hypotension (PEH), calculated by the difference between post and pre-exercise values.  

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See  Lee J, Sohn J, Park J, Yang S, Lee S, Kim HC. Novel blood pressure and pulse pressure estimation based on pulse transit time and stroke volume approximation. Biomed Eng Online. 2018 Jun 18;17(1):81. doi: 10.1186/s12938-018-0510-8. PMID: 29914491; PMCID: PMC6006984 which discloses performance of a proposed method and an alternative method in the two hemodynamic interventions are discussed with regard to the changes in BP caused by changes in SV and total peripheral resistance (TPR). Finally, potential methods for improving PP estimation and the clinical value of PP as an independent indicator of cardiovascular risk are discussed..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892. The examiner can normally be reached Monday and Tuesday, 9:00 AM to 5:30 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MITCHELL E. ALTER
Examiner
Art Unit 3791



/MITCHELL E ALTER/Examiner, Art Unit 3791